        Case 1:17-cv-00430-DCN Document 34 Filed 11/20/18 Page 1 of 4




Bentley G. Stromberg
CLEMENTS, BROWN & McNICHOLS, P.A.
Attorneys at Law
bstromberg@clbrmc.com
321 13th Street
Post Office Box 1510
Lewiston, Idaho 83501
(208) 743-6538
(208) 746-0753 (Facsimile)
ISB No. 3737

      Attorneys for Defendants Adams County, Idaho, Adams
      County Sheriff’s Office and Sheriff Ryan Zollman

                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF IDAHO

DONNA J. YANTIS; SARAH A. YANTIS               )
LAURETTA D. YANTIS; and ROWDY L.               )
PARADIS,                                       )   Case No: 1:17-cv-430-DCN
                                               )
                      Plaintiffs,              )
                                               )   STIPULATION FOR DISMISSAL
              vs.                              )   WITH PREJUDICE AS TO ALL
                                               )   DEFENDANTS
ADAMS COUNTY, IDAHO; the ADAMS                 )
COUNTY SHERIFF’S OFFICE; RYAN                  )
ZOLLMAN, individually and in his official      )
Capacity as the Adams County Sheriff; CODY )
ROLAND, individually and in his official       )
Capacity as an Adams County Deputy Sheriff; )
BRIAN WOOD, individually and in his            )
Official capacity as an Adams County Deputy )
Sheriff; and JOHN/JANE DOES 1-10,              )
Individually and in their official capacities, )
                                               )
                      Defendants.              )
_______________________________________)



STIPULATION FOR DISMISSAL WITH
PREJUDICE AS TO ALL DEFENDANTS            -1-
         Case 1:17-cv-00430-DCN Document 34 Filed 11/20/18 Page 2 of 4




              Plaintiffs, by and through their attorney, R. Daniel Fleck and defendants,

Adams County, Idaho, Adams County Sheriff’s Office and Sheriff Ryan Zollman, by and

through their attorney, Bentley G. Stromberg, and defendants Cody Roland and Bryan Wood,

by and through their attorney of record, Peter C. Erbland, stipulate that plaintiffs’ Complaint

be dismissed as to all defendants with prejudice in its entirety and without costs or attorneys’

fees to any party.

              DATED this 20th day of November 2018.

                                    THE SPENCE LAW FIRM, LLC


                                    By      /s/                                       .
                                            R. DANIEL FLECK
                                            Attorneys for Plaintiffs

              DATED this 20th day of November 2018.


                                            CLEMENTS, BROWN & McNICHOLS, P.A.


                                            By      /s/                                   .
                                                 BENTLEY G. STROMBERG
                                                 Attorneys for Defendants Adams County,
                                                 Idaho, Adams County Sheriff’s Office and
                                                 Sheriff Ryan Zollman




STIPULATION FOR DISMISSAL WITH
PREJUDICE AS TO ALL DEFENDANTS                -2-
      Case 1:17-cv-00430-DCN Document 34 Filed 11/20/18 Page 3 of 4




          DATED this 20th day of November 2018.

                                  LAKE CITY LAW GROUP


                                  By      /s/                                 .
                                       PETER C. ERBLAND
                                       Attorneys for Defendants Cody Roland and
                                       Bryan Wood




STIPULATION FOR DISMISSAL WITH
PREJUDICE AS TO ALL DEFENDANTS      -3-
        Case 1:17-cv-00430-DCN Document 34 Filed 11/20/18 Page 4 of 4




                              CERTIFICATE OF SERVICE


              I hereby certify that on the 20th day of November 2018, I electronically filed
the foregoing with the Clerk of the Court using the CM/ECF system which sent a Notice of
Electronic Filing to the following person:

              R. Daniel Fleck
              G. Bryan Ulmer, III
              Michael Lutz
              The Spence Law Firm, LLC
              15 S. Jackson Street
              P. O. Box 548
              Jackson, WY 83001

              Charles F. Peterson
              Peterson Law Offices
              913 W. River Street #420
              Boise, ID 83702

              Peter C. Erbland
              Katharine B. Brereton
              Lake City Law Group, PLLC
              435 W. Hanley Avenue, Suite 101
              Coeur d’Alene, ID 83815



                                            /s/                                       .
                                          Bentley G. Stromberg




STIPULATION FOR DISMISSAL WITH
PREJUDICE AS TO ALL DEFENDANTS              -4-
